

114 HR 5821 IH: Coral Reef Conservation Act Reauthorization and Enhancement Amendments of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5821IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Bordallo introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the Coral Reef Conservation Act of 2000, and for other purposes.
	
		1.Short title
 (a)Short titleThis Act may be cited as the Coral Reef Conservation Act Reauthorization and Enhancement Amendments of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Amendment of Coral Reef Conservation Act of 2000.
					Title I—Amendments to the Coral Reef Conservation Act 
					Sec. 101. Expansion of Coral Reef Conservation Program.
					Sec. 102. Emergency response.
					Sec. 103. National program.
					Sec. 104. Report to Congress.
					Sec. 105. Fund; grants; grounding inventory; coordination.
					Sec. 106. Coral reef prize competitions.
					Sec. 107. Authorization of appropriations.
					Sec. 108. Clarification and addition of definitions.
					Title II—United States Coral Reef Task Force
					Sec. 201. United States Coral Reef Task Force.
					Title III—Department of the Interior Coral Reef Authorities
					Sec. 301. Coral reef conservation assistance.
					Sec. 302. National coral reef action strategy.
				
 2.Amendment of Coral Reef Conservation Act of 2000Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to a section or other provision of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
		IAmendments to the Coral Reef Conservation Act 
			101.Expansion of Coral Reef Conservation Program
 (a)Project diversitySection 204(d) (16 U.S.C. 6403(d)) is amended— (1)in the heading by striking Geographic and Biological and inserting Project; and
 (2)by striking paragraph (3) and inserting the following:  (3)Remaining funds shall be awarded for—
 (A)projects (with priority given to community-based local action strategies) that address emerging priorities or threats, including international and territorial priorities, or threats identified by the Administrator in consultation with the United States Coral Reef Task Force; and
 (B)other appropriate projects, as determined by the Administrator, including monitoring and assessment, research, pollution reduction, education, and technical support.
								.
 (b)Approval criteriaSection 204(g) (16 U.S.C. 6403(g)) is amended— (1)by striking or after the semicolon in paragraph (9);
 (2)by striking paragraph (10); and (3)by inserting after paragraph (9) the following:
						
 (10)promoting activities designed to minimize the likelihood of vessel impacts on coral reefs, particularly those areas identified under section 210(b), including the promotion of ecologically sound navigation and anchorages near coral reefs; or
 (11)promoting and assisting entities to work with local communities, and all appropriate governmental and nongovernmental organizations, to support community-based planning and management initiatives for the protection of coral reef ecosystems.
							.
 102.Emergency responseSection 206 (16 U.S.C. 6405) is amended to read as follows:  206.Emergency response actions (a)In generalThe appropriate official may undertake or authorize action necessary—
 (1)to minimize the destruction of or injury to a coral reef, or loss of an ecosystem function of a coral reef, from—
 (A)vessel impacts, derelict fishing gear, vessel anchors, and anchor chains; and (B)from unforeseen or disaster-related circumstances as a result of human activities; and
 (2)to stabilize, repair, recover, or restore a coral reef that is destroyed or injured, or that has incurred the loss of an ecosystem function, as described in paragraph (1).
 (b)Vessel removal; stabilizationAction authorized by subsection (a) includes vessel removal and emergency stabilization of the vessel or any impacted coral reef.
 (c)Partnering with other Federal and State agenciesWhen possible, action by the appropriate official under this section should— (1)be conducted in partnership with other government agencies as appropriate, including—
 (A)the Coast Guard, the Federal Emergency Management Agency, the Army Corps of Engineers, the Environmental Protection Agency, and the Department of the Interior; and
 (B)agencies of States; and (2)leverage resources of other agencies.
							(d)Emergency response assistance by other Federal and State agencies
 (1)In generalThe head of any other Federal or State agency may assist the appropriate official in emergency response actions under this section, using funds available for operations of the agency concerned.
 (2)ReimbursementThe appropriate official, subject to the availability of appropriations, may reimburse a Federal or State agency for assistance provided under paragraph (1).
							(e)Liability for costs and damages to coral reefs
 (1)Treatment of coral reefs under National Marine Sanctuaries ActFor purposes of the provisions set forth in paragraph (2), and subject to paragraph (5), each of the terms sanctuary resources, resource, sanctuary resource managed under law or regulations for that sanctuary, national marine sanctuary, sanctuary resources of the national marine sanctuary, and sanctuary resources of other national marine sanctuaries is deemed to include any coral reef that is subject to the jurisdiction of the United States or any State, without regard to whether such coral reef is located in a national marine sanctuary.
 (2)Applicable provisions of National Marine Sanctuaries ActThe provisions referred to in paragraph (1) are the following provisions of the National Marine Sanctuaries Act:
 (A)Paragraphs (6) and (7) of section 302 (16 U.S.C. 1432). (B)Paragraphs (1), (2), (3), and (4) of section 306 (16 U.S.C. 1436).
 (C)Section 307 (16 U.S.C. 1437). (D)Section 312 (16 U.S.C. 1443).
 (3)ExemptionsThe destruction, loss, or injury of a coral reef or any component thereof is not unlawful if it was—
 (A)caused by the use of fishing gear in a manner that is not prohibited under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) or other Federal or State law; or
 (B)caused by an activity that is authorized by Federal or State law, including any lawful discharge from a vessel of graywater, cooling water, engine exhaust, ballast water, or sewage from a marine sanitation device, unless the destruction, loss, or injury is a result of a vessel grounding, a vessel scraping, anchor damage, or excavation that is not authorized by a Federal or State permit;
 (C)the necessary result of bona fide marine scientific research (including marine scientific research activities approved by Federal, State, or local permits), other than—
 (i)excessive sampling or collecting; and (ii)destruction, loss, or injury that is a result of a vessel grounding, a vessel scraping, anchor damage, or excavation that is not authorized by a Federal or State permit; or
									(D)
 (i)caused by a Federal Government agency in— (I)an emergency that posed an unacceptable threat to human health or safety or to the marine environment;
 (II)an emergency that posed a threat to national security; or (III)an activity necessary for law enforcement purposes or search and rescue; and
 (ii)could not be avoided. (4)Clarification of liabilityA person is not liable under this subsection if that person establishes that—
 (A)the destruction or loss of, or injury to, the coral reef or coral reef ecosystem was caused solely by an act of God, an act of war, or an act of omission of a third party, and the person acted with due care;
 (B)the destruction, loss, or injury was caused by an activity authorized by Federal or State law; or (C)the destruction, loss, or injury was negligible.
								(5)State consent required
 (A)In generalThis subsection shall not apply to any coral reef that is subject to the jurisdiction of a State, and not located within a National Park, National Wildlife Refuge, or National Marine Sanctuary, unless the Governor of that State notifies the appropriate official that the State consents to that application.
 (B)Revocation of consentThe governor of a State may revoke consent under subparagraph (A) by notifying the appropriate official of such revocation.
								(6)Consistency with international laws and treaties
 (A)In generalAny action taken under the authority of this subsection must be consistent with otherwise applicable international laws and treaties.
 (B)Actions authorized with respect to vesselsFor purposes of subparagraph (A), actions authorized under this subsection include vessel removal, and emergency re-stabilization of a vessel and any coral reef that is impacted by a vessel.
 (7)Liability under other provisionsNothing in this title shall alter the liability of any person under any other provision of law. (f)Appropriate official definedIn this section, the term appropriate official—
 (1)except as provided in paragraphs (2) and (3), means the Administrator of the National Oceanic and Atmospheric Administration;
 (2)except as provided in paragraph (3), means the Secretary of the Interior for purposes of application of this section to—
 (A)any unit of the National Park System; (B)any unit of the National Wildlife Refuge System; or
 (C)any Marine National Monument that is designated under the Act of June 8, 1906 (34 Stat. 225; 16 U.S.C. 431) (popularly known as the Antiquities Act), and that is under the administrative jurisdiction of the Secretary of the Interior; and (3)means the Secretary of Commerce, with respect to any coral reef or component thereof that is located in any Marine National Monument designated under the law referred to in paragraph (2)(C) and that is under the administrative jurisdiction of the Secretary of Commerce.
							. 
			103.National program
 (a)Purpose of ActSection 202 (16 U.S.C. 6401) is amended— (1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively, and by inserting after paragraph (1) the following:
						
 (2)to promote the resilience of coral reef ecosystems; ; (2)by amending paragraph (4), as so redesignated, to read as follows:
						
 (4)to develop sound scientific information on the condition of coral reef ecosystems and the threats to such ecosystems including large-scale threats related to climate change, such as ocean acidification, to benefit local communities and the Nation, and to the extent practicable to support and enhance management and research capabilities at local management agencies and local research and academic institutions;
							; and
 (3)by striking and after the semicolon at the end of paragraph (6), as so redesignated, by striking the period at the end of paragraph (7), as so redesignated, and inserting ; and, and by adding at the end the following:
						
 (8)to recognize the benefits of healthy coral reefs to island and coastal communities and to encourage Federal action to ensure, to the maximum extent practicable, the continued availability of those benefits.
							.
 (b)Goals and objectives of national coral reef action strategySection 203(b)(8) (16 U.S.C. 6402(b)(8)) is amended to read as follows:  (8)conservation, including resilience and the consideration of island and local traditions and practices.
						.
 (c)Amendments relating to activities To conserve coral reefs and coral reef ecosystemsSection 207(b) (16 U.S.C. 6406(b)) is amended— (1)in paragraph (3) by striking and after the semicolon;
 (2)in paragraph (4)— (A)by striking cooperative conservation and inserting cooperative research, conservation,; and
 (B)by striking partners. and inserting partners, including academic institutions located in States;; and (3)by adding at the end the following:
						
 (5)improving and promoting the resilience of coral reefs and coral reef ecosystems; and (6)activities designed to minimize the likelihood of vessel impacts or other physical damage to coral reefs, including those areas identified in section 210(b).
							.
 (d)Criteria for Approval of project proposalsSection 204(g) (16 U.S.C. 6403(g)) is further amended by striking or after the semicolon at the end of paragraph (10), by redesignating paragraph (11) as paragraph (12), and by inserting after paragraph (10) the following:
					
 (11)improving and promoting the resilience of coral reefs and coral reef ecosystems; or . (e)Data Archive, Access, and AvailabilitySection 207 (16 U.S.C. 6406) is amended—
 (1)in subsection (b) (as amended by subsection (b) of this section) by striking and after the semicolon at the end of paragraph (5), by striking the period at the end of paragraph (6) and inserting ; and , and by adding at the end the following:
						
 (7)centrally archiving, managing, and distributing data sets and providing coral reef ecosystem assessments and services to the general public with local, regional, or international programs and partners.
							; and
 (2)by adding at the end the following:  (c)Data Archive, Access, and AvailabilityThe Secretary, in coordination with similar efforts at other Departments and agencies shall provide for the long-term stewardship of environmental data, products, and information via data processing, storage, and archive facilities pursuant to this title. The Secretary may—
 (1)archive environmental data collected by Federal, State, local agencies and tribal organizations and federally funded research;
 (2)promote widespread availability and dissemination of environmental data and information through full and open access and exchange to the greatest extent possible, including in electronic format on the Internet;
 (3)develop standards, protocols and procedures for sharing Federal data with State and local government programs and the private sector or academia; and
 (4)develop metadata standards for coral reef ecosystems in accordance with Federal Geographic Data Committee guidelines.
								.
 104.Report to CongressSection 208 (16 U.S.C. 6407) is amended to read as follows:  208.Report to CongressNot later than March 1, 2017, and every 5 years thereafter, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report describing all activities undertaken to implement the strategy, including—
 (1)a description of the funds obligated by each participating Federal agency to advance coral reef conservation during each fiscal year of the 5-fiscal-year period preceding the fiscal year in which the report is submitted;
 (2)a description of Federal interagency and cooperative efforts with States and non-governmental partner organizations to prevent or address overharvesting, coastal runoff, or other anthropogenic impacts on coral reef ecosystems, including projects undertaken with the Department of the Interior, the Department of Agriculture, the Environmental Protection Agency, and the Army Corps of Engineers;
 (3)a summary of the information contained in the vessel grounding inventory established under section 210, including additional authorization or funding, needed for response and removal of such vessels;
 (4)a description of Federal disaster response actions taken pursuant to the National Response Plan to address damage to coral reefs and coral reef ecosystems; and
 (5)an assessment of the condition of United States coral reefs, accomplishments under this Act, and the effectiveness of management actions to address threats to coral reefs, including actions taken to address large-scale threats to coral reef ecosystems related to climate change.
						.
 105.Fund; grants; grounding inventory; coordinationThe Act (16 U.S.C. 6401 et seq.) is amended— (1)in section 205(a) (16 U.S.C. 6404(a)), by striking organization solely and all that follows and inserting “organization—
					
 (1)to support partnerships between the public and private sectors that further the purposes of this Act and are consistent with the national coral reef strategy under section 203; and
 (2)to address emergency response actions under section 206. ; (2)by adding at the end of section 205(b) (16 U.S.C. 6404(b)) the following: The organization is encouraged to solicit funding and in-kind services from the private sector, including nongovernmental organizations, for emergency response actions under section 206 and for activities to prevent damage to coral reefs, including areas identified in section 210(b)(2).;
 (3)in section 205(c) (16 U.S.C. 6404(c)), by striking the grant program and inserting any grant program or emergency response action; (4)by redesignating sections 209 and 210 as sections 217 and 218, respectively; and
 (5)by inserting after section 208 the following:  209.Community-Based planning grants (a)In generalThe Administrator may make grants to entities that are eligible to receive grants under section 204(c) to provide additional funds to such entities to work with local communities and through appropriate Federal and State entities to prepare and implement plans for the increased protection of coral reef areas identified by the community and scientific experts as high priorities for focused attention. The plans shall—
 (1)support attainment of one or more of the criteria described in section 204(g); (2)be developed at the community level;
 (3)utilize where applicable watershed-based or ecosystem-based approaches; (4)provide for coordination with Federal and State experts and managers;
 (5)build upon local approaches or models, including traditional or island-based resource management concepts; and
 (6)complement local action strategies or regional plans for coral reef conservation. (b)Terms and conditionsThe provisions of subsections (b), (d), (f), and (h) of section 204 apply to grants under subsection (a), except that, for the purpose of applying section 204(b)(1) to grants under this section, 75 percent shall be substituted for 50 percent.
							210.Vessel grounding inventory
 (a)In generalThe Administrator, in coordination with other Federal agencies, may maintain an inventory of all vessel grounding incidents involving coral reefs, including a description of—
 (1)the impacts to such resources; (2)vessel and ownership information, if available;
 (3)the estimated cost of removal, mitigation, or restoration; (4)the response action taken by the owner, the Administrator, the Commandant of the Coast Guard, or other Federal or State agency representatives;
 (5)the status of the response action, including the dates of vessel removal and mitigation or restoration and any actions taken to prevent future grounding incidents; and
 (6)recommendations for additional navigational aids or other mechanisms for preventing future grounding incidents.
 (b)Identification of at-Risk reefsThe Administrator may— (1)use information from any inventory maintained under subsection (a) or any other available information source to identify all coral reef areas that have a high incidence of vessel impacts, including groundings and anchor damage;
 (2)identify appropriate measures, including action by other agencies, to reduce the likelihood of such impacts; and
 (3)develop a strategy and timetable to implement such measures, including cooperative actions with other Government agencies and non-governmental partners.
								211.Regional, State, and territorial coordination
 (a)Regional CoordinationThe Secretary and other Federal members of the United States Coral Reef Task Force shall work in coordination and collaboration with other Federal agencies and States to implement the strategies developed under section 203, including regional and local strategies, to address multiple threats to coral reefs and coral reef ecosystems such as coastal runoff, vessel impacts, and overharvesting.
 (b)Response and Restoration ActivitiesThe Secretary shall enter into written agreements with any States in which coral reefs are located regarding the manner in which response and restoration activities will be conducted within the affected State’s waters. Nothing in this subsection shall be construed to limit Federal response and restoration activity authority before any such agreement is final.
 (c)Cooperative Enforcement AgreementsAll cooperative enforcement agreements in place between the Secretary and States affected by this title shall be updated to include enforcement of this title where appropriate.
							212.Agreements
 (a)In GeneralThe Administrator may execute and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this title.
 (b)FundingUnder an agreement entered into under subsection (a), the Secretary may fulfill the terms of the agreement by reimbursing or providing appropriated funds to, and may receive funds or reimbursements from, Federal agencies, instrumentalities and laboratories; State and local governments; Native American tribes and organizations; international organizations; foreign governments; universities and research centers; educational institutions; nonprofit organizations; commercial organizations; and other public and private persons or entities, as necessary for purposes identified in section 202 and actions taken under subsections (a) through (d) of section 206.
 (c)Multiyear cooperative agreementsThe Administrator may enter into multiyear cooperative agreements with the heads of other Federal agencies, States, local governments, academic institutions, including marine laboratories and coral reef institutes, and nongovernmental organizations to carry out the activities of the national coral reef action strategy developed under section 203 and to implement regional strategies developed pursuant to section 211.
 (d)Use of Other Agencies’ ResourcesFor purposes related to the conservation, preservation, protection, restoration, or replacement of coral reefs or coral reef ecosystems and the enforcement of this title, the Administrator is authorized to use, with their consent and with or without reimbursement, the land, services, equipment, personnel, and facilities of any Department, agency, or instrumentality of the United States, or of any State, local government, or Indian tribal government, or of any political subdivision thereof, or of any foreign government or international organization.
							213.International Coral Reef Conservation Strategy
							(a)International Coral Reef Ecosystem Strategy
 (1)In generalNot later than 1 year after the date of enactment of the Coral Reef Conservation Act Reauthorization and Enhancement Amendments of 2016, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources and the Committee on Foreign Affairs of the House of Representatives, and publish in the Federal Register, an international coral reef ecosystem strategy, consistent with the purposes of this title and the national strategy required pursuant to section 203(a). The Secretary shall periodically review and revise this strategy as necessary.
 (2)ContentsThe strategy developed by the Secretary under paragraph (1) shall— (A)identify coral reef ecosystems throughout the world that are of high value for United States marine resources, that support high-seas resources of importance to the United States such as fisheries, or that support other interests of the United States;
 (B)summarize existing activities by Federal agencies and entities described in subsection (b) to address the conservation of coral reef ecosystems identified pursuant to subparagraph (A);
 (C)establish goals, objectives, and specific targets for conservation of priority international coral reef ecosystems;
 (D)describe appropriate activities to achieve the goals and targets for international coral reef conservation, in particular those that leverage activities already conducted under this title;
 (E)develop a plan to coordinate implementation of the strategy with entities described in subsection (b) in order to leverage current activities under this title and other conservation efforts globally;
 (F)identify appropriate partnerships, grants, or other funding and technical assistance mechanisms to carry out the strategy; and
 (G)develop criteria for prioritizing partnerships under subsection (c). (b)CoordinationIn carrying out this section, the Secretary shall consult with the Secretary of State, the Administrator of the Agency for International Development, the Secretary of the Interior, and other relevant Federal agencies, and relevant United States stakeholders, and shall take into account coral reef ecosystem conservation initiatives of other nations, international agreements, and intergovernmental and nongovernmental organizations so as to provide effective cooperation and efficiencies in international coral reef conservation. The Secretary may consult with the United States Coral Reef Task Force in carrying out this subsection.
							(c)International Coral Reef Ecosystem Partnerships
 (1)In generalThe Secretary may establish an international coral reef ecosystem partnership program to provide support, including funding and technical assistance, for activities that implement the strategy developed pursuant to subsection (a).
 (2)MechanismsThe Secretary shall provide such support working in collaboration with the entities described in subsection (b).
 (3)Criteria for approvalThe Secretary may not approve a partnership proposal under this section unless the partnership is consistent with the international coral reef conservation strategy developed pursuant to subsection (a), and meets the criteria specified in that strategy.
 (d)Priority for certain projects conducted by StatesIn implementing this section, the Secretary shall give priority consideration to regional initiatives and projects that States are participating in with other nations.
							214.Permits
 (a)In GeneralThe Administrator may, in accordance with this section and regulations issued under this title, issue a permit authorizing the conduct of bona fide research.
 (b)Exempt activitiesNo permit under this section is required for an activity that is exempt from liability under section 206(e).
 (c)Terms and ConditionsThe Administrator may place any terms and conditions on a permit issued under this section that the Administrator deems reasonable.
							(d)Fees
 (1)Assessment and collectionSubject to regulations issued under this title, the Administrator may assess and collect fees as specified in this subsection.
 (2)AmountAny fee assessed shall be equal to the sum of— (A)all costs incurred, or expected to be incurred, by the Administrator in processing the permit application, including indirect costs; and
 (B)if the permit is approved, all costs incurred, or expected to be incurred, by the Administrator as a direct result of the conduct of the activity for which the permit is issued.
 (3)Use of feesAmounts collected by the Administrator in the form of fees under this section shall be collected and available for use only to the extent provided in advance in appropriations Acts and may be used by the Administrator for issuing and administering permits under this section.
 (4)Waiver or reduction of feesFor any fee assessed under paragraph (2) of this subsection, the Administrator may— (A)accept in-kind contributions in lieu of a fee; or
 (B)waive or reduce the fee. (e)FishingNothing in this section shall be considered to require a person to obtain a permit under this section for the conduct of any fishing activity that is not prohibited by this title or regulations issued under this title.
							215.Regulations; application in accordance with international law
 (a)RegulationsThe Administrator may issue such regulations as are necessary and appropriate to carry out the purposes of sections 206 and 214.
 (b)Relationship to international lawThis title and any regulations promulgated under this title shall be applied in accordance with international law. No restrictions shall apply to or be enforced against a person who is not a citizen, national, or resident alien of the United States (including foreign flag vessels) unless in accordance with international law.
							.
 106.Coral reef prize competitionsThe Act (16 U.S.C. 6401 et seq.) is further amended by adding after section 215 (as added by this Act) the following:  216.Coral reef prize competitions (a)In generalThe head of any Federal agency with a representative serving on the U.S. Coral Reef Task Force established under Executive Order 13089 issued on June 11, 1998 (16 U.S.C. 6401 note), may, either individually or in cooperation with one or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).
 (b)PurposesAny program carried out under this section shall be for the purpose of stimulating innovation to advance the ability of the United States to understand, research, or monitor coral reef ecosystems, or to develop management or adaptation options to preserve, sustain, and restore coral reef ecosystems.
 (c)Priority programsPriority shall be given to establish programs under this section that address communities, environments, or industries that are in distress due to the decline or degradation of coral reef ecosystems, including—
 (1)scientific research and monitoring that furthers the understanding of causes behind coral reef decline and degradation and the generally slow recovery following disturbances, including ocean acidification and its impacts on coral reproduction;
 (2)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship;
 (3)the development of adaptation options to alleviate economic harm and job loss caused by damage to coral reef ecosystems;
 (4)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and
 (5)the development of adaptation and management options for impacted tourism industries.. 107.Authorization of appropriationsSection 217, as redesignated by section 105 of this Act (relating to authorization of appropriations; 16 U.S.C. 6408), is further amended—
 (1)by amending subsection (a) to read as follows:  (a)In GeneralThere are authorized to be appropriated to the Secretary of Commerce to carry out this title—
 (1)$26,000,000 for fiscal year 2017; (2)$28,000,000 for fiscal year 2018;
 (3)$30,000,000 for fiscal year 2019; and (4)$32,000,000 for fiscal years 2020 through 2012.;
 (2)in subsection (b) by striking $1,000,000 and inserting $2,000,000; (3)by striking subsection (c) and inserting the following:
					
 (c)Management and PlanningFrom the amounts appropriated under subsection (a), there shall be made available to the Administrator $7,000,000 for each of fiscal years 2017 through 2021 to—
 (1)to provide grants under section 209; and (2)to provide grants to States to strengthen coral reef and coral reef ecosystem management capabilities.
							; and
 (4)by striking subsection (d) and inserting the following:  (d)Department of the InteriorThere is authorized to be appropriated to the Secretary of the Interior to carry out this Act $5,000,000 for each of fiscal years 2013 through 2017.
						. 
 108.Clarification and addition of definitionsSection 218, as redesignated by section 105 of this Act (relating to definitions; 16 U.S.C. 6409), is further amended—
 (1)by amending paragraph (2) to read as follows:  (2)ConservationThe term conservation means the use of methods and procedures that are necessary to preserve or sustain coral reefs and associated species as resilient diverse, viable, and self-perpetuating coral reef ecosystems, including—
 (A)all activities associated with resource management, such as assessment, conservation, protection, restoration, sustainable use, and management of habitat;
 (B)mapping; (C)monitoring of coral reef ecosystems;
 (D)development and implementation of management strategies for marine protected area or networks thereof and marine resources consistent with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) and the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);
 (E)law enforcement; (F)conflict resolution initiatives;
 (G)community outreach and education; and (H)activities that promote safe and ecologically sound navigation.
							; 
 (2)by amending paragraph (3) to read as follows:  (3)CoralThe term coral means species of the phylum Cnidaria, including—
 (A)all species of the orders Antipatharia (black corals), Scleractinia (stony corals), Gorgonacea (horny corals), Stolonifera (organ-pipe corals and others), Alcyonacea (soft corals), and Helioporacea (blue coral), of the class Anthozoa; and
 (B)all species of the families Milleporidae (fire corals) and Stylasteridae (stylasterid hydrocorals), of the class Hydrozoa.
							;
 (3)by amending paragraph (4) to read as follows:  (4)Coral reefThe term coral reef means a limestone structure, in the form of a reef or shoal, comprised in whole or in part by living coral, skeletal remains of coral, and other associated sessile marine plants and animals.
						;
 (4)by amending paragraph (5) to read as follows:  (5)Coral reef ecosystemThe term coral reef ecosystem means a system of coral reefs and geographically associated species, habitats, and environment and the processes that control its dynamics.
						; and 
 (5)by redesignating paragraphs (7) and (8) in order as paragraphs (10) and (11), respectively, and by inserting after paragraph (6) the following:
					
 (7)Coral reef componentThe term coral reef component means any part of a coral reef, including individual living coral, skeletal remains of coral, and other associated sessile marine plants and animals.
 (8)ResilienceThe term resilience means the capacity for corals, coral reefs, or coral reef ecosystems to recover from natural and human disturbance as determined by clearly identifiable, measurable, and science-based standards.
 (9)RestorationThe term restoration means the use of methods and procedures necessary to enhance, rehabilitate, re-create, or create, a native, functioning coral reef or coral reef ecosystem, in part or in full, within suitable waters of the historical geographic range of such ecosystems..
				IIUnited States Coral Reef Task Force
			201.United States Coral Reef Task Force
 (a)EstablishmentThere is hereby established the United States Coral Reef Task Force. (b)GoalThe goal of the Task Force shall be to lead, coordinate, and strengthen Federal Government actions to better preserve and protect coral reef ecosystems.
 (c)DutiesThe duties of the Task Force shall be— (1)to coordinate, in cooperation with State and local government partners, academic partners, and nongovernmental partners if appropriate, activities regarding the mapping, monitoring, research, conservation, mitigation, restoration of coral reefs and coral reef ecosystems;
 (2)to monitor and advise regarding implementation of the policy and deFederal agency responsibilities set forth in Executive Order 13089 and the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000, as amended by this Act; and
 (3)to work with the Secretary of State and the Administrator of the Agency for International Development, and in coordination with the other members of the Task Force, to—
 (A)assess the United States role in international trade and protection of coral species; and (B)encourage implementation of appropriate strategies and actions to promote conservation and sustainable use of coral reef resources worldwide.
 (d)Membership, generallyThe Task Force shall be comprised of— (1)the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, and the Secretary of the Interior, who shall be co-chairs of the Task Force;
 (2)the Administrator of the Agency of International Development; (3)the Secretary of Agriculture;
 (4)the Secretary of Defense; (5)the Secretary of the Army, acting through the Corps of Engineers;
 (6)the Secretary of Homeland Security; (7)the Attorney General;
 (8)the Secretary of State; (9)the Secretary of Transportation;
 (10)the Administrator of the Environmental Protection Agency; (11)the Administrator of the National Aeronautics and Space Administration;
 (12)the Director of the National Science Foundation; (13)the Governor, or a representative of the Governor, of the Commonwealth of the Northern Mariana Islands;
 (14)the Governor, or a representative of the Governor, of the Commonwealth of Puerto Rico; (15)the Governor, or a representative of the Governor, of the State of Florida;
 (16)the Governor, or a representative of the Governor, of the State of Hawaii; (17)the Governor, or a representative of the Governor, of the Territory of Guam;
 (18)the Governor, or a representative of the Governor, of the Territory of American Samoa; and (19)the Governor, or a representative of the Governor, of the Virgin Islands.
 (e)Nonvoting membersThe President, or a representative of the President, of each of the Freely Associated States of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau may appoint a nonvoting member of the Task Force.
				(f)Responsibilities of Federal agency members
 (1)In generalThe Federal agency members of the Task Force shall— (A)identify the actions of their agencies that may affect coral reef ecosystems;
 (B)utilize the programs and authorities of their agencies to protect and enhance the conditions of such ecosystems; and
 (C)assist in the implementation of the National Action Plan to Conserve Coral Reefs, the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000, as amended by this Act, the local action strategies, and any other coordinated efforts approved by the Task Force.
 (2)Co-chairsIn addition to their responsibilities under paragraph (1), the co-chairs of the Task Force shall administer performance of the functions of the Task Force and facilitate the coordination of the Federal agency members of the Task Force.
					(g)Working groups
 (1)In generalThe co-chairs of the Task Force may establish working groups as necessary to meet the goals and duties of this title. The Task Force may request the co-chairs to establish such a working group.
 (2)Participation by nongovernmental organizationsThe co-chairs may allow a nongovernmental organization or academic institution to participate in such a working group.
 (h)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (i)DefinitionsThe definitions in section 218 of the Coral Reef Conservation Act of 2000, as amended by this Act, shall apply to this section.
				IIIDepartment of the Interior Coral Reef Authorities
			301.Coral reef conservation assistance
 (a)In generalThe Secretary of the Interior may provide technical assistance and, subject to the availability of appropriations, financial assistance for the conservation of coral reefs.
 (b)DefinitionsIn this section each of the terms conservation and coral reef has the meaning that term has under section 218 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6409), amended by this Act.
 302.National coral reef action strategySection 203(a) (16 U.S.C. 6402(a)) is amended by inserting and the Secretary of the Interior after the Administrator. 